_ _ _ FiLEo iu THE
AO 24513 (Re\', WAED lI/l6) .ludgmcnt in a Criminal Case U S, DlSTRlCTCOURT
Shccl ] Rc\,iscd by \VAED - 02/{7 Er"\STEF€N D|STR!CT OF V\'.F\SH|NGTON

§.'Z.f'-"‘.FF `i l 2913
UNITED STATES DISTRICT COURT SE},\NF MCMW CLERK

Eastern District of Washington d._s_w`m_%oei=ur\z
SPO\<~.NF_ WasHtNGrC»N

UN[TED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v.
RAUL VELASQUEZ-SANCHEZ Case Number: 21 |8-CR-00225-WFN-l

USM Number: 21213-085
J. Houston Goddard

 

Delcndaitt's Attorney

|:l
[:l
THE DEFENDANT:
E pleaded guilty to count(s) l of the lndictment

 

m pleaded nolo contendere to count(s)
which was accepted by the court.

 

m was found guilty on count(s) after a
plea ot`not guilty.

 

The defendant is adjudicated guilty of these offenses:
Title & Scction f Nature ofOffcnsc Offense Ended Count
8 U.S.C. § 1326 Alien in the United Slates al`tcr Dcporlalion l?./lO/ZUIS l

The defendant is sentenced as provided in pages 2 through 7 of thisjudgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

l:i The defendant has been found not guilty on count(s)
[:\ CUllnl(S) [:| is [:| are dismissed on the motion ofthe United States

 

 

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
mai|in ' address until all tines, restitution, costs, and special assessments imposed by thisjudgment are fully paid. lfordered to pay restitution,
the de endant must notify the court and United States attorney of material changes in economic circumstancesl

3/8/20 l 9

Datc oi` imposition ol`_ludgn;ent

h )@/EJAM

Signalure ol`jutlge

 

'|`hc l~lonorahlc Wm. l~`remming Nielsen Senior Judge, U.S. Disll'ict COl.lrI
Numc and 'l`itle ofJudge

?/_// //9"
/ / (

 

Datc

AO 245B {Rcv, WAED l 1116) Judgl’ncnt in a Crim`ma| Ca$c judgman -- l’age 2 of'l'
Slteet 2 - lmprisonmcnt

DEFEN DANT: RAUL VELASQUEZ-SANCHEZ
Case Numher: 2:18-€R-00225-WFN-1

IMPRISONMENT

The defendant is hereby committed to the custody oftlte United States Bureau of Prisons to be imprisoned for a total
term of: 3 Months as to Count l

With credit for any time served.

I:l The court makes the following recommendations to the Bureau of Prisons:

E The defendant is remanded to the custody ofthe United States Marshal.

[:I The defendant shall surrender to the United States Marsha| for this district:

l:] at l:l a.m. l:l p.m. on

 

l:l as notified by the United States Marsha|.
[:I The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on
l:l as notified by the United States Marshal.
I:l as notified by the Probation or Pretrial Services Ofl'ice.

 

 

RETURN
l have executed thisjudgment as follows:
Defendant delivered on j __ i_ _ _ _ _ _________________to __ __ ____ ___ ___ ____
31 _ ______ _ __ __ , with a certified copy ofthisjudgment_
UN|']`|ID STATES MARSI lAL
By

 

l)l£PU'l`Y UN]TIED S'|`ATES MARSHAL

i\O 2453 (Rev. WAED | lr'l()) Judgmcnl in a Crimina| Ca$c Judgmcm -- Pnge 3 of 7
Shect 3 - Supcrvised Release

DEFENDANT: RAUL VELASQUEZ-SANCHEZ
Case Number: 2: i 8-CR-00225»WFN~1

SUPERVISED RELEASE

Upon release from imprisonment, you shall be on supervised release for a term of : l Year

MANDATORY CONDITIONS

l. You must not commit another federal, state or local crime.

l~.)

You must not unlawfully possess a controlled substance, including ntarijuana, which remains illegal under federal iaw_

3. You must refrain from any unlawful use ofa controlled substance You must submit to one drug test within 15 days of
release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
[:] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (c!ieck r)"app!r`ccibte)
IE You must cooperate in the collection of DNA as directed by the probation officer. (check Mappfr'cab!e)
i:l You must comply with the requirements of the Sex Offender Registration and Notiftcation Act (34 U.S.C. § 2090|, et
seq.) as directed by the probation officer, the Burcau of Prisons, or any state sex offender registration agency in which
you reside, work, are a student, or were convicted of a qualifying offense. (clreck r'fappli'cob[e)

6. I:l You must participate in an approved program for domestic violence. (check i'fappl'i`cabfe)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

r\O 245|3 (Rcv. WAEI) l l/lb)ludgrnent itt a Crimina| Casc

ludgmcnl -- Page 4 ol' '7
Slieet 3/\ - Supervised Rclcasc

DEFENDANT: RAUL VELASQUEZ-SANCHEZ
Case Number: 2: l 8-CR-00225-WFN-l

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l .

l\.)

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
different time frame

Afier initially reporting to the probation office, you will receive instructions from the court or the probation officer about

how and when you must report to the probation officer, and you must report to the probation officer as instructedl

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

You must be truthful when responding to the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least |0 days before the change If
notifying the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation
officer within 72 hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere1 and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that lie or she observes in plain view.

You must work full time (at least 30 hours per weei<) at a lawful type of employment, unless the probation officer excuses you
from doing so, If you do not have full-time employment you must try to lind full-time employment, unless the probation
officer excuses you from doing so. lf you plan to change where you work or anything about your work (such as your position
or yourij responsibilities), you intist notify the probation officer at least 10 days before the change lf notifying the probation
officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. lfyou know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
that was designed1 or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

lfthisjudgment imposes restitutionl a fine, or special assessment, it is a condition ofsupeivised release that you pay in
accordance with the Schedule of Payments sheet of this judgment You shall notify the probation officer of any material change
in your economic circumstances that might affect your ability to pay any unpaid amount of restitution, fine, or special
assessments

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use ()nly

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overv.r'ew ofProbati`on and Strpervi'sed
Referr.re Conci'i`tforis, available at: www.uscourts.g ov.

Def`endant`s Signattlre Date

 

AO 24513 (Rcv. WAED l |1‘16) Judgmcnt in aCriminal Case judgment __ Page 5 Or']
Shcct 3[) - Superviscd Rclcasc

DEFENDANT: RAUL VELASQUEZ-SANCHEZ
Case Number: 21 lS-CR-OOZ?.S-WFN-l

SPECIAL C()NDITIONS OF SUPERVISION

You are prohibited from returning to the United States without advance legal permission from the United States Attorney
General or his designee Should you reenter the United States, you are required to report to the probation office within 72 hours
of reentry.

.t\O 245|3 (Rev. WAED l l/lG) .ludgment in a Criminal Case

.ludgment -- Pagc 6 of 7
Sltecl 5 m Criminal Monctary l’cnalties

DEFEN DANT: RAUL VELASQUEZ-SANCHEZ
Case Number: 2: l S-CR-OOF.ZS-WFN-l

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of`payments on Sheet 6.

Assessment .]VTA Assessment* Fine Restitu tion
TOTALS $ l 00.00 $.00 $.00 $.00

|:] The special assessment imposed pursuant to 18 U.S.C. § 3013 is hereby remitted pursuant to 18 U.S.C. § 3573(1) because
reasonable efforts to collect this assessment are not likely to be effective and in the interests ofjustice.

[:] The determination of restitution is deferred until . An Amended.)'udgment in n Ci'i`m."naf Case ('AOZ'#§C) will be
entered alter such determination

\:] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

ll` thc defendant makes a partial payman each payee shall receive an approximately proportioned payment unless specified otherwise in
the priority order or percentage payment column below. l-lowcvcr. pursuant to IS U.S.C. § 3664(i), all nonfederal victims must he paid
before thc United States is paid.

Name of l’ayee Total Loss""lr Rcstitution Ordered Prioritv or Percentai:_'e

l:l

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a line of more than $2,500, unless the restitution or fine is paid in full
before the fifteenth day after the date ol`thejudginent, pursuant to |8 U.S.C. § 3612(f). All of the payment options on Sheet 6
may be subject to penalties for delinquency and default1 pursuant to 18 U.S.C. § 3612(g).

ij

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
the interest re uirement is waived . .
l:l fur the q l___l fine m restitution

I:l the interest requirement for the lj fine I___] restitution is modified as follows:

* .lustice for Victims of'fraf`l`icking Act ol`2015, l’ub. L. No. lid-22

** Findings for the total amount of losses are required under Chaptcrs 109A, i l0. l lfl/\. and l l3A of'l`itlc 18 for offenses committed on or after
Scpternber l3, |‘)941 but before April 23_. |996.

AO 245}3 (Rcv_ ‘.W\ED ll/l()) Judgment in a Criminal Case

.|udgmcnt -- l’agc 7 of7
Sheel 6 - Scltedu|c of [’ayments

DEFENDANT: RAUL VELASQUEZ-SANCl-IEZ
Case Number: 2:lS-CR-00225-WFN-i

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A l:l

l:|

l:l
3 |Xl
C U
D l:l
E l`_`l
F le

Lump sum payments ofS __ __ _due immediately, balance due
not later than , or
in accordance with [:] C, [:| D, [:| IE, or \:| F below‘, or
Payment to begin immediately (may be combined with \:] C, |:| D, or F below); or
Payment in equal ___ __ j __ (e.g., weekfy, mr)nrhfj.’, quarterij installments of$ over a period of
(e.g., months or yenr'.r), to commence (e.g., 30 or 60 doys) after the date of this judgment; or
Payment in equal (e.g., weekly, momfify, quarterij installments of $ over a period of

(e.g., months or year_s'), to commence (e.g., 30 or 60 do'_vs) after release from imprisonment to a
term ofsupervision; or

Payment during the term ofsupervised release will commence within _ __ (e.g., 30 or 60 days) after release from
imprisonmentl The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

Special instructions regarding the payment ofcriminal monetary penalties:

Defendant shall participate in the BOP lnmatc Financial Responsibi|ity Program. During the time of incarceration, monetary
penalties are payable on a quarterly basis of not less than 825.00 per quarter

While on supervised release, monetary penalties are payable on a monthly basis of not less than 525.00 per month or 10% of the
defendant's net household income, whichever is larger1 commencing 30 days after the defendant is released from imprisonment

Unless the court has expressly ordered otlierwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. Al| criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibi|ity Program, are made to the following address until monetary penalties are paid in full: Clerk, U.S.
District Court, Attention: Finance, P.O. Box 1493, Spokane, WA 992|0-|493.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

I:I .loint and Several

Defendant and Co-Defendant Names and Case Numbcrs rims/riding denmer mmzber), 'l`olal Amount, loint and Severa| Amount,
and corresponding payee, if appropriate

l:ll:l[l

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant's interest in the following property to the United States:

Paymcnts shall he applied in the following order: (l) assessmcnl, (2) restitution principal, (3) restitution interest, (4) fine principal (`5) fine intercst.
(6) community rcstitution, ('i') JV'I`A Asscssment, (3) pcnaltics. and (9) costs. including cost of prosecution and court costs.

